Case 1:20-cr-00122-TFM-N Document 851 Filed 03/10/21 Page 1 of 12                                           PageID #: 2444




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                       SOUTHERN DIVISION
                                                                                                           ""rih%uo,
                                                                                                               ,o^€&r

   UNITED STATES       OFAMERICA                )
          )
   v.         )       CRIMINALNO.20-00122-TFM
          )
   MARTIN CARLTON          MELTON )
                                         PLEAAGREEMENT


          The defendant, MARTIN CARLTON MELTON, represented by his counsel, and the
   United States of America, have reached a plea agreement in this case, pursuant to Rule 1l of the
   Federal Rules of Criminal Procedure, the terms and conditions of which are as follows:
                                  RIGHTS OFTHE DEFENDANT


          1. The defendant understands his  rights as follows:
                  a. To be represented by an attorney;
                  b. To plead not guilty;
                  c. To have a trial by an impartial jury;
                  d, To confront and cross-examine witnesses and to call witnesses and produce
                          other evidençe in his defense; and
                  e. To not be compelled to incriminate himself.
                          WAIVER OF RIGHTS AND PLEA OF GUILTY
          2. The defendant waives rights b through e, listed above, and pleads guilty to Count One
                 of the Indictment, charging a violation of Title 21 , United States Code, Section
                  846, Conspiracy to Possess with Intent to Distribute Methamphetamine.
          3. The defendant understands that the statements he makes under oath in the plea of
                  guilty must be completely truthful and that he can be prosecuted for making false
                  statements or perjury or receive a perjury enhançement at sentencing, for any
                  false statements he makes intentionally in this plea of guilfy.
          4. The defendant expects the Court to rely upon his statements here and his response to
                  any questions that he may be asked during the guilty plea hearing.
          5. The defendant is not under the influence ofalcohol, drugs, or narcotics. He is certain
                  that he is in full possession of his senses and is mentally competent to understand
                  this Plea Agreement and the guilfy plea hearing which will follow
          6. The defendant has had the benefit of legal counsel in negotiating this Plea Agreement.
                   He has discussed the facts of the case with his attorney, and his attorney has
                  explained to the defendant the essential legal elements of the criminal charge
                  which has been brought against him. The defendant's attomey has also explained
                  to the defendant their understanding ofthe United States'evidçnce and the law as
                  it relates to the facts ofhis offense.
          7. The defendant understands that the United States has the burden ofproving each ofthe
                  legal elements ofthe criminal charge beyond a reasonable doubt. The defendant
                  and his counsel have discussed possible defenses to the charge. The defendant
                  believes that his attomey has represented him faithfully, skillfirlly, and diligently,
                  and he is completely satisfied with the legal advice of his attomey.
          8. A separate document, entitled Factual Resume, will be submitted to the Court as
                  evidence at the guilty plea hearing. The Factual Resume is incorporated by
                  reference into this Plea Agreement. The defendant and the United States agree
                  that the Factual Resume is true and correct. Alterations to the Plea Agreement or
                  Factual Resume initialed only by the defendant and his counsel are not part of this
                  agreement and are not agreed to by the United States.
          9. This plea of guilty is freely and voluntarily made and is not the result of force, threats,
Case 1:20-cr-00122-TFM-N Document 851 Filed 03/10/21 Page 2 of 12                                          PageID #: 2445


               promises, or representations, apart from those representations set forth in this Plea
               Agreement. There have been no promises from anyone as to the particular
               sentence that the Court will impose. The defendant is pleading guilfy because he
               is guilfy.
        10. The defendant also knowingly and voluntarily waives all rights, whether asserted
               directly or through a representative, to receive from the United States after
               sentencing any further records, reports, or documents pertaining to the
               investigation or prosecution of this matter. This waiver includes, but is not
               limited to, rights under the Freedom of Information Act and the Privacy Act of
                1974.
                                              PENALTIES

        11. The     maximum penalty the Court could impose as to Count One of the Indictment is:
                   a. l0 years imprisonment to life imprisonment;
                   b. A fine not to exceed $10,000,000;
                  c.       A mandatory minimum term of supervised release of five (5) years up to
                   lifetime supervised released, which would follow any term of imprisonment. If
                   the defendant violates the conditions of supervised release, he could be
                   imprisoned for the entire term of supervised release;
                   d.       A mandatory special assessment of$100.00; and
                   e.        Such restitution as may be ordered by the Court.
                                             SENTENCING
        12. The Court     will
                            impose the sentence in this case. The United States Sentencing
               Guidelines are advisory and do not bind the Court. The defendant has reviewed
               the application of the Guidelines with his aftomey and understands that no one
               can predict with certainty what the sentencing range will be in this case until after
               a pre-sentence investigation has been completed and the Court has ruled on the
               results ofthat investigation. The defendantunderstands that at sentencing, the
               Court may not necessarily sentence the defendant in accordance with the
               Guidelines. The defendant understands that he will not be allowed to withdraw
               his guilty plea ifthe advisory guideline range is higher than expected, or ifthe
               Court departs or varies from the advisory guideline range.
        13. The defendant understands that this Plea Agreement does not create any right to be
               sentençed in accordance with the Sentencing Guidelines, or below or within any
               particular guideline range, and fully understands that determination of the
               sentencing range or guideline level, or the actual sentence imposed, is solely the
                  discretion of the Court.
        14. The United States will provide all relevant sentencing information to the Probation
               Offrce for purposes ofthe pre-sentence investigation. Relevant sentencing
               information includes, but is not limited to, all facts and circumstances of this case
               and information concerning the defendant's conduct and background.
        15. Both the defendant and the United States are free to allocute fully at the time of
                  sentencing.
        I   6. The defendant agrees to tender $ 1 00.00 to the U.S. District Court Clerk in satisfaction
                  of the mandatory special assessment in this case. The United States reserves the
                  right to withdraw any favorable recommendations it may agree to within this
                  document if the defendant fails to pay the special assessment prior to or at the
                  time of his sentencing.
                                             RESTITUTION
        17, Pursuant to l8 U.S.C. $$ 3556 and 3663(A), restitution is mandatory. The defendant
               agrees to make fuIl restitution in an amount to be determined by the Court at
               sentencing as to all relevant conduct regardless ofwhether it relates to the count
                  of conviction,
                                             FORFEITURE

        I 8.   The defendant agrees to confess the forfeiture to the United States of all properties
                  which represent proceeds of his criminal activities or which facilitated any aspect
                  of these illegal activities.
                                    FINANCIAL OBLIGATIONS
        19. The Defendant expressly authorizes the U.S.       Attorney's Offrce to obtain a credit
                  report in order to evaluate the Defendant's ability to satisff any financial
                  obligation imposed by the Court. In order to facilitate the collection of financial
                  obligations to be imposed in connection with this prosecution, the Defendant
                  agrees to disclose fully all assets in which the Defendant has any interest or over
                  which the Defendant exercises control, directly or indirectly, including those held
Case 1:20-cr-00122-TFM-N Document 851 Filed 03/10/21 Page 3 of 12                                       PageID #: 2446


               by a spouse, nominee or other third party


                               UNITDD STATES' OBLIGATIONS
        20. The United States will not bring any additional charges against the defendant related
                to the facts underlying the Indictment and will move to dismiss any remaining
                charges against the defendant onee sentence is imposed in this case. This
                agreement is limited to the United States Attomey's Offrce for the Southern
                District of Alabama and does not bind any other federal, state, or local
                prosecuting authorities.
        21 . The United States will recommend to the Court that the defendant be sentenced at the
                low end ofthe advisory sentencing guideline range per count ofconviction as
                determined by the Court.
               APPLTCATION OF USSG S 5K1.1 ÀNp/OR FED. R. CRrM. P.35
        22. The defendant understands and agrees that he has no right to cooperate, and that the
                decision whether to allow him to cooperate is reserved solely to the United States
                in the exercise ofits discretion. Ifthe United States agrees to allow the defendant
                to cooperate, and ifthe defendant agrees to cooperate, the following terms and
                conditions apply:
                     a. The defendant shall fully, completely, and truthfully respond to all
                        questions put to his by law enforcement authorities regarding the
                        underlying facts of the offense(s) with which he is charged, as well as the
                        underlying facts of any criminal offense(s), state or federal, of which he
                        has information or knowledge.
                     b. The defendant acknowledges that he understands that he shall provide
                        truthful and complete information regarding any offense about which he
                        has knowledge or information regardless of whether law enforcement
                        authorities question his specifically about any such offense. This
                        provision requires the defendant to divulge all information available to
                        him even when law enforcement authorities do not know about the
                        defendant's involvement, knowledge or information relating to any
                        particular offense. This requirement extends to any and all persons about
                        whom the defendant has such knowledge or information.
                     c. The defendant agrees to cooperate completely with all law enforcement
                        authorities in any matters to which his cooperation may be deemed
                        relevant by any law enforcement authority, The defendant agrees to fully
                        comply with all instructions from law enforcement authorities regarding
                        the specific assistance he shall provide. This includes, but is not limited
                        to, consenting to monitored and/or recorded telephone conversations,
                        participating in undercover operations, testifuing completely and truthfully
                        before any grandjury at any pre-trial proceeding, during any trial, and any
                        post-trial proceeding.
                     d. If the United States deems it necessary the defendant may be required to
                        take a polygraph examination(s) which will be administered by a
                        govemment polygrapher. The defendant agrees that the results of any
                        polygraph examination may be used by the United States in its evaluation
                        ofwhether there has been substantial assistance, and are admissible at
                        sentencing to rebut an assertion by the defendant ofbad faith or
                       unconstitutional motive on the part of the United States.
                    e. The defendant agrees to  tum over to the United States any and all
                       documents, tapes and other tangible objects which are in his possession or
                       under his control and which are relevant to his participation in and
                       knowledge of criminal activities, regardless of whether it relates to the
                       charged offense. This obligation is a continuing one and includes
                       materials that the defendant may acquire, obtain or have access to after the
                       execution of this agreement.
                    f. The defendant also agrees to identifu the assets of any other person which
                       were obtained through or facilitated the defendant's illegal activities or the
                       illegal activities of another.
                    g. If the defendant provides full, complete, truthfl¡l and substantial
                       cooperation to the United States, which results in substantial assistance to
                       the United States in the investigation or prosecution of another criminal
                       offense, a decision speciflrcally reserved by the United States in the
                       exercise of its sole discretion, then the United States agrees to move for a
                       downward deparlure in accordance with Section 5Kl .1 of the United
Case 1:20-cr-00122-TFM-N Document 851 Filed 03/10/21 Page 4 of 12                                     PageID #: 2447


                      States Sentencing Guidelines or Rule 35 of the Federal Rules of Criminal
                      Procedure, whichever the United States deems applicable, The United
                      States specifically reserves the right to make the decision relating to the
                      extent of any such departure request made under this agreement based
                      upon its evaluation ofthe nature and extent ofthe defendant's cooperation.
                       The defendant understands that the United States will make no
                      representation or promise with regard to the exact amount of reduction, if
                      any, the United States might make in the event that it determines that the
                      defendant has provided substantial assistance. The defendant understands
                      that a mere interview with law enforcement authorities does not constitute
                      substantial assistance. The defendant also understands that, should he
                      provide untruthful information to the United States at any time, or fail to
                      disclose material facts to the United States at any time, or commits a new
                      criminal offense, the United States will not make a motion for downward
                      departure. If the defendant's effort to cooperate with the United States
                      does not amount to substantial assistançe as determined solely by the
                      United States, the United States agrees to recommend that the defendant
                      receive a sentence at the low end of the advisory guideline range.
                  h. The United Statcs and the defendant agree that any breach ofthis
                      agreement by the defendant, including but not limited to committing a new
                      offense, failing to cooperate, intentionally withholding information, giving
                      false information, committing perjury failing to identify assets obtained
                     by him from his illegal activities or obtained by others associated with him
                      or of which he has knowledge, refusing to take a polygraph examination,
                      failing a polygraph examination, or refusing to testiû/ before the grand
                     jury or at anyjudicial proceeding, would:
                                  l. permit the United States to reinstate and proceed with
                                       prosecution on any other charges arising from the matters
                                       underlying the Indictment; and
                                 2. permit the United States to initiate and proceed with the
                                       prosecution on any other charges arising from a breach of
                                       this agreement. The United States will not be limited, in
                                       any respect, in the use it may make against the defendant of
                                       any information provided by the defendant during his
                                       breached cooperation. Such breach will constitute a waiver
                                       of any claim the defendant could make under the United
                                       States Constitution, the Federal Rules of Evidence, the
                                       Federal Rules of Criminal Procedure, or any statute or case
                                       law by which the defendant seeks to suppress the use of
                                       such information or any evidence derived from such
                                    information.
                   i. Nothing in this agreement shall protect the defendant in any way from
                       prosecution for any offense committed after the date of this agreement,
                       including perjury false declaration, false statement, and obstruction of
                      justice, should the defendant commit any of these offenses during his
                       cooperation. The defendant acknowledges and agrees that the information
                       that he discloses to the United States pursuant to this agreement may be
                      used against him in any such prosecution.
                  j, The United States and the defendant agree that the defendant will continue
                      his cooperation even after he is sentenced in the instant matter. His failure
                      to continue his cooperation will constifute a breach of this agreement, and
                      the defendant agrees that under such conditions, the United States will be
                       free to reinstate the charges and the prosecution of the charges in the
                       Indictment, which are to be dismissed in accordance with this agreement.
                        Under these circumstances, the defendant expressly waives any rights he
                      may have under the statute of limitations and the speedy trial provisions.
                   LIMITED WAIVER OF RIGHT TO APPEALANI)
                          WAIVER OF COLLATERAL ATTACK


   23.     As part of the bargained-for exchange represented in this plea agreement, and
          subject to the limited exceptions below, the defendant knowingly and voluntarily
          waives the right to file any direct appeal or any collateral attack, including a motion
          to vacate, set aside, or correct sentence under 28 U.S.C. $ 2255. Accordingly, the
          defendant will not challenge his guilty plea, conviction, or sentence in any district
          court or appellate court proceedings.
Case 1:20-cr-00122-TFM-N Document 851 Filed 03/10/21 Page 5 of 12                                        PageID #: 2448



                                  a.       EXCEPTIONS. The defendant          reserves the right to
                          timely file a direct appeal challenging:
                                  (1)        any sentence imposed in excess ofthe statutory
                                                 maximum;
                                          (2)      any sentence which constitutes an upward
                                                 departure or variance from the advisory guideline

                           The defendant utro ..rl?lålrhe right to claim ineffective assistance of
                           counsel in a direct appeal or $ 2255 motion.
          24. If the United States files a notice of appeal and such appeal is authorized by the
                   Solicitor General, the defendant is released from the appellate waiver.
          25. The defendant further reserves the right to timely move the district court for an
                   amended sentence under l8 U.S.C, $ 3582 in the event of a future retroactive
                   amendment to the Sentencing Guidelines which would affect thç sentence.
          26. Ifthe defendant receives a sentence within or below the advisory guideline range, this
                   plea agreement shall serve as the defendant's express directive to defense counsel
                   to timely file a "Notice of Non-Appeal" following sentencing, signed by the
                   defendant.
                                   VIOLATION OFAGREEMENT
             The defendant understands that if he breaches any provision of this Plea Agreement,
          27 .
                 the United States will be free from any obligations imposed by this agreement, but
                 all provisions of the agreement remain enforceable against the defendant. In the
                 exercise of its discretion, the United States will be free to prosecute the defendant
                 on any charges ofwhich it has knowledge. In such event, the defendant agrees
                 not to assert any objections to prosecution that he might have under the Sixth
                 Amendment and/or Speedy Trial Act,
         28. In addition, ifthe defendant is released from detention prior to sentencing, he
                 understands that the United States will no longer be bound by this agreement if he
                 violates any condition of his release prior to sentencing or prior to serving his
                 sentence after it is imposed.


                                       ENTIRETY OFAGREEMENT
         29. This document is the complete statement of the agreement between the defendant
                and the United States and may not be altered unless done so in writing and signed

                 by all the parties.
                                                 Respectfully submitted,




                                                 RICHARD W. MOORE
                                                 LINITED STATES ATTORNEY




   Date: March 1,2021             /s/George F. May

                                                 GEORGE F. MAY

                                                 Assistant United States Attomey




   Date: March 1, 2021                                 /s/ George A. Martin
                                                 GEORGE A. MARTIN
                                                 Assistant United States Attomey
                                                 Depufy Chief, Criminal Division
Case 1:20-cr-00122-TFM-N Document 851 Filed 03/10/21 Page 6 of 12                                         PageID #: 2449




            I have consulted with my counsel and fully understand all my rights with respect to the
    offense charged in the Indictment pending against me. I have read this Plea Agreement and
    carefully reviewed every part of it with my attomey. I understand this agreement, and I
    voluntarily agree to it. I hereby stipulate that the Factual Resumen incorporated herein, is true
    and accurate in every respect, and that had the matter proceeded to trial, the United States could
    have proved the same beyond a reasonable doubt.




               {û-7,/
                                                    MARTIN CARLTON
    MELTON                                                                          Defendant




           I am the attomey for the defendant. I have fully explained his rights to his with respect to
   the offense(s) charged in the Indictment in this matter. I have carefully reviewed every part of
   this Plea Agreement with his. To my knowledge, his decision to enter into this agreement is an
   informed and voluntary one. I have carefully reviewed the Factual Resume, incorporated herein,
   with the defendant and to my knowledge, his decision to stipulate to the facts is an informed,
   intelligent and voluntary one.


   o^r",7          'ft   - Zf
                                                          M.
   BYRD                                                                                         Attome
   y for Defendant
   7




                             IN THE UNITED STATES DISTRJCT COURT
                            FOR THE SOUTHISN DISTRICT OFALABAMA
                                        SOUTHISN DIVISION


   UNITED STATES           OFAMERICA            )

           )
   v.          )          CRIMINAL NO. 20-00122-TFM
           )
   MARTIN CARLTON               MELTON                    )


                                         FACTUALRESUME


           The defendant, MARTIN CARLTON MELTON, admits the allegation of Count One                 of
   the Indictment.
                                    ELEMENTS OFTHE OFFENSE
           MARTIN CARLTON MELTON understands that in order to prove violation of Title
   21, United States Code, Section 846, as charged in Count One of the Indictment, the United
   States must prove:
           L That two or more persons in some way or manner, came to a mutual
               understanding to distribute methamphetamine, or to possess methamphetamine with
               intent to distribute it;
           2. That the defendant knowingly and willfully became a member of such conspiracy.



                                        OFFENSE CONDUCT
Case 1:20-cr-00122-TFM-N Document 851 Filed 03/10/21 Page 7 of 12                                       PageID #: 2450


            Defendant, MARTIN CARXTON MELTON, admits in open court and under oath that
   the following statement is true and correct and constitutes evidence in this case. This statement
   of facts is provided solely to assist the Court in determining whether a factual basis exists for
   MARTIN CARLTON MELTON' plea of guilty. The statement of facts does not contain each
   and every fact known to the defendant and to the United States conceming the defendant's
   involvement in the charges set forth in the plea agreement.
            During the course of the conspiracy MARTIN CARLTON MELTON, aka MC
   conspired with Terry Lamont Owens, William Grant Owens, aka Whip, Edwin Owens, Lemont
   Stevens, Anthony Pierce, Annetta Gaynell Owens, Denton Stanley, Amber Russell, Kiairus
   Diamond, Reginald Burgess, Mortimer Cottrell, Ava Mae Jackson, Wendy Gale Roberts, Jay
   Dean Fisher, SN, and many others to possess with the intent to distribute methamphetamine,
   heroin, opioid pills and fentanyl.
            Beginning around 2016 and continuing through 2018, Lemont Stevens was supplying
    methamphetamine Ice to the Crossley Hills DTO to include MC, Terry Owens and Whip. MC
   was buying very large quantities of Ice at a time. Stevens would use a large beverage cooler to
    store his methamphetamine Ice. Stevens would typically sell MC approximately 6-7 ounces of
    methamphetamine Ice at a time. MC's clientele/buyer nefwork was so large that MC would sell
   the 6-7 ounces usually within a day and Stevens would then re-supply MC. This went on for
    several years.
            Wendy Gale ROBERTS and MC have known each other for many years as they attended
   high school together. ROBERIS became a methamphetamine buyer from MC and MC sold
    ROBERTS methamphetamine from approximately 2016 through 2020. ROBERTS knew from
   buying methamphetamine from MC and knowing him that he had it available for sale every day.
            ROBERTS would normally buy approximately one ounce of methamphetamine at a time
   and would get it lwo to three times a week from MC. ROBERTS would then sell the
     methamphetamine. ROBERTS would pay MC approximately $500 to $600 an ounce for the
   methamphetamine.
            ROBERTS bought methamphetamine primarily mainly from MC but if he wasn't
   available then MC would have someone to sell it for him. On these occasions ROBERTS would
   call MC and he would state go on to "the house" (10524 Crossley Hill Drive) and someone
   would take care of her, i.e., sell her the drugs. The address of 10524 Crossley Hill Drive was the
   home of Ed Ray Patterson and Annetta Gaynell Owens. Ed Ray Patterson and Annetta Gaynell
   Owens would willfully and knowingly allow MC and other members of the DTO to sell drugs
   from their house and they would hnancially benefit by being paid money to allow the DTO
   members to sell from their house. Ed Ray Patterson and Annetta Gaynell Owens would often go
   to the casinos in Biloxi to gamble with the drug proceeds. Annetta Gaynell Owens also sold
   drugs from the house on more than 100 occasions on behalf of MC and on behalf of herself.
            Numerous people at 10524 Crossley Hill Drive sold drugs from the house after being
   referred by MC, to include, PD, Khadarrin Crayton aka "KD", Avamae Jackson, Annetta Gaynell
   Owens, William Owens, Kiairus Diamond and Terry Owens.
            On August 24,2018, Bureau of Alcohol Tobacco, Firearms and Explosives (ATF) used a
    confrdential informant (CI) to make a controlled buy from a co-defendant Martin MELTON aka
   "MC". An undercover Mobile Police offrcer (UC) drove the CI to Annetta Gaynell Owens'
   home located at 10524 Crossley Hills Drive. Upon arrival, the CI exited the vehicle and made
   contact with MELTON via phone. MELTON told the CI to "hit the block and come back". The
   CI got back in the car with the UC and they drove around the block. The CI came back to the
   residence and saw MEU|ON walking across the yard from another house. The CI met with
   MELION who was standing next to the co-defendant, Ed Ray PATTERSON.
            The CI negotiated with MEL|ON for the fwo ounces of Methamphetamine "lCE" for
   $ 1000.00. MELION then reached into a brown book bag he was carrying and retrieved a clear
   bag containing methamphetamine. MELTON weighed the bag of methamphetamine, which
   weighed approximately 57 grams and then handed it to the CI. The CI handed the $1,000 to
   MELTON. Immediately after the transaction MELTON handed all or some of the $1,000 to the
   co-defendant PATTERSON.
            Amber PARKER has dealt drugs with MC since approximately December of 2017 and
   was introduced to MC by RH. PARKER would trade stolen properly to MC for cash and
   methamphetamine. PARKER then began to buy an "8-ball" of methamphetamine from MC every
   day. This lasted one month, until MC left for Virginia in 2018, and then MC directed PARKER
   to go to JD FISHER to buy her Ice while he was out of town.
            In approximately March 2018, MC retumed from Virginia and PARKER resumed her
   daily methamphetamine buying from MC. By the end of March 201 8, PARKER began selling
   methamphetamine directly for MC, and MC provided her some customers to regularly sell to.
    PARKER began selling in ounce quantities for MC. From this point on, PARKER never sold
   less than 2 ounce of methamphetamine per day for MC. On the first transaction, MC hrst brought
   PARKER 3 ounces of methamphetamine to sell all to one person. PARKER was told by MC to
Case 1:20-cr-00122-TFM-N Document 851 Filed 03/10/21 Page 8 of 12                                         PageID #: 2451


    sell it, with $ I 800 to come back to MC ($600/ounce), and PARKER to price it for $700/ounce,
    so PARKER made $100 per ounce she sold.
             MC began bringing multiple ounces of methamphetamine day every day to PARKER.
     Sometimes MC supplied PARKER more than once per day. The methamphetamine was already
    broken into one-ounce quantities by MC when he brought it to her, and PARKER never sold
    below an ounce. PARKER's sales ranged from I to 5 ounces. This lasted for about a month.
     PARKER never sold less than 2 ounces per day, so she sold a minimum of 60 ounces of MC's
    methamphetamine during this month.


           From the end of March until mid-April 2018, customers that MC directed to PARKER for
   sales included JD FISHER, TJW, SW and others. At some point, FISHER was cut off from
   buying from MC so that was why he bought some Ice from PARKER.
           In mid-April 2018, SW told PARKER he had a friend who wanted to buy heroin and
   asked if she could get it. PARKER confirmed MC had some heroin, and went to MC and got 2
   points of heroin for $20 per point. MC had the heroin already in I -point quantities in small
   baggies for PARKER. PARKER sold the heroin for $30 per point to SW, making $10 per point
    or $20 total profit.
              When MC returned from Virginia, PARKER usually went to MC at to get the drugs to
    sell, with MC occasionally bringing it to PARKER at her trailer. MC was living at Annetta
    Owen's house on Crossley Hill Drive at that point.
              PARKER continued conducting methamphetamine sales for MC from mid-April, 2018
   progressing to selling 5-6 ounces every day, all provided directly from MC. PARKER had a
    single buyer that bought about 3-4 ounces per day from her. PARKER was still making $ 1 00 an
   ounce profit. This lasted 2t/zmonths until June 2018, when one of PARKER's buyers, with the
    initials M.C. (not MELTON) went to jail and later died in custody. Prior to his arrest, the man
   with the initials M.C. had bought about 3-4 ounces from PARKER each time, at least a couple
   times per week, and resold it.
              PARKER progressed to selling a least 5 ounces a day for $600 per ounce, or $3000 per
   day, equating to 150 ounces or $90,000 per month. This amounted to about 350-375 ounces total
   over this 2t/z-month period. PARKER made $100 per ounce sold or $500 per day, after paying
   MC. PARKER became a trusted Lieutenant for MC, often helping weigh out the drugs after MC
   came back from his source, and testing the methamphetamine for quality.
              PARKER did not sell much of MC's heroin, she did not keep it on hand, and would have
   to go get it from MC after asking customers to give her an hour to get some. PARKER received
   about 10 points to I gram of heroin from MC total, and resold it during this time-frame in 2018.
              In approximately May or June, 2018 PARKER entered into a relationship with Tristan
   Wayne NETTLES. They were each separately supplied by MC with methamphetamine and sold
    1 2- I 4 ounces per week from their trailer. This continued from June until about October of 20 I 8

   when PARKER was arrested.
              PARKER drove with MC over to the Pascagoula, MS area approximately 4-5 times,
   where MC picked up drugs from his supplier. PARKER drove and parked near a gas station
   called "Live Oaks" or "Southern Oaks". PARKER was not allowed by MC to get out of the car
   so she never saw the person MC met with. The drugs were always in a backpack when MC
   came back to the car. MC usually discussed buying "3-4 stacks" with the supplier on the phone
   prior to meeting with him. Later when MC and PARKER broke the drugs out back at her place,
   it was usually about 10 ounces of methamphetamine. MC also typically would have some heroin
   that he also received from the same supplier.
              PARKER also went with MC many times to a trailer in the woods offof Bellingrath Road
   in Theodore. The supplier's street name was (redacted information), who PARKER did see at
   these meetings. The man was MC's unclen and MC would get supplied methamphetamine by the
   man at least a couple times per week. Sometimes the man would bring his methamphetamine to
   MC also. MC usually obtained at least 10 ounces of methamphetamine from the man each time,
   and the Ice was very high quality, and cheaper because MC was related to the man.
              The man was a steady source of methamphetamine for MC. From March until October
   2018, MC purchased at least 10 ounces of methamphetamine per week from the man. Either MC
   would have PARKER or someone else drive him to the uncle, or the uncle would deliver it to
   MC. Approximately once a week MC told PARKER he had to go pick up pick up "Dogfood"
   (heroin). This happened once per week. On these occasions, MC usually had Denton STANLEY
   drive him in a white car.
           STANLEY frrst met MC in 2016 when he stated going out to the Crossley Hill area to
   buy narcotics. STANLEY first started buying 1Omg Opana pills from MC and was paying $50 to
   $60 a pill. In 2018 STANLEY began buying heroin from MC. STANLEY would buy a couple of
   points at a time and was paying $20 a point or he would give MC a ride somewhere and MC
   would pay him in heroin. From the beginning of 2018 to the end of 2018 STANLEY was buying
   heroin from MC everyday to a couple times a day, except for the times STANLEY was locked up
Case 1:20-cr-00122-TFM-N Document 851 Filed 03/10/21 Page 9 of 12                                     PageID #: 2452


   in the Mobile Metro Jail.
           The color of the heroin would change and the colors were brown, tan, white and gray.
   There were times that STANLEY would buy from MC and MC would say be careful that's
   strong. STANLEY knew MC said that when the heroin contained fentanyl. STANLEY knew
   when there was fentanyl because the fentanyl was much stronger. STANLEY also bought
   methamphetamine (lCE) from MC approximately l5 to 20 times and it would be in eight ball
   amounts which STANLEY would pay $80 per eight ball.
           STANLEY would sometimes drive MC to pick up narcotics. One of the places
   STANLEY would drive MC to was Jones Road. MC was getting methamphetamine (ICE) from a
   supplier from Jones Road. The location was a trailer on Jones Road and MC would meet a black
   male (redacted information) who was tall, skinny, with dreads, and around 25 to 35 years of age.
   MC was getting a half a pound to a pound of methamphetamine (ICE) from the man every time
   and STANLEY took MC approximately 5 times,
           STANLEY would also drive MC to Pensacola, Florida to pick up narcotics. MC would
   pick up methamphetamine (ICE) and/or heroin from Pensacola. STANLEY drove MC to
   Pensacola approximatelyl0 times. STANLEY also drove MC to Moss Point, Mississippi once or
   twice where MC obtained methamphetamine (ICE) from a supplier.
           MC's uncle, who lived offBellingrath Road, rode with MC and STANLEY a few times
   when MC obtained drugs from Pensacola. MC also had STANLEY go out to meet the uncle and
   try some heroin out one time. STANLEY tried out the heroin and went back and told MC that it
   was good heroin.
            Anthony PIERCE began buying methamphetamine (ICE) from MC in mid-2016, until
    September 2018, making hundreds of buys from MC. PIERCE regularly bought at least% ounce
    of Meth./lce for each buy, and sometimes bought up to 2-3 ounces. The price was usually
    befween $300 -$400 per ounce of lce. Usually, PIERCE's buys from MC took place either at the
    "Blue House" on Dawes Road where he lived with his wife "AVA" and his nephew "KD", or they
    took place at Annetta OWENS's house on Crossley Hill Road where the family members
    congregated and sold drugs from. PIERCE has observed Kiairus DIAMOND sell drugs from
   both locations on numerous occasions and during the conspiracy MC regularly supplied
    DIAMOND methamphetamine and heroin to sell.
            PIERCE bought drugs from Annetta OWENS aka: "Momma" multiple times. Annetta
   OWENS was also present about 100 times during transactions with MC, while MC sold PIERCE
   drugs. When MC was not available, Annetta sold to PIERCE at her house. PIERCE bought
    Ice/Meth from Annetta in % ounce quantities. PIERCE also bought heroin from Annetta
   OWENS approximately 10 times,% gram or 5 points (quantities) each time. The drugs were
   always pre-packaged in zip baggies in l-point quantities (or approximately l/10 of a gram).
            There was a period of time that MC handled most of the Meth/Ice sales, and his brother
    "Terry" Owens handled most of the heroin sales, which began being sold by the dealers in the
   DTO sometime in 201 8. PIERCE observed Terry Owens many times drive to Annetta's house
   and bring the heroin with him for Annetta to sell. PIERCE did not buy the heroin directly from
   Terry, but bought it from Annetta after TERRY delivered it to the house. PIERCE has seen
   TERRY many times, almost daily, "breaking down" and serving heroin to buyers from the front
   porch of Annetta's house.
            Annetta typically kept drugs and money in a safe located in the first room on the left
   inside the house. The dealers would also sometimes keep the drugs in a blue-gray colored Nissan
   Titan parked in the back ofthe house, and PIERCE saw them get the drugs from these locations
   during transactions. Often MC would have PIERCE step into the laundry room near the front of
   the house to conduct the drug transactions.
            On one occasion, MC took PIERCE with him down to William Owens'trailer located
   near the comer turn on Crossley Hill Drive down from Annetta's house, and MC showed
   PIERCE how they (the dealers) kept the larger amounts of drugs in long pieces of PVC pipe with
   caps on them. Inside a section of PVC pipe, MC showed PIERCE how the pipes were pre-
   packaged with all types of drugs including opioid pills, heroin, and Meth/lce. PIERCE has a
   tattoo on his right hand that has the initials "CHB,, which stands for "Crossley Hill Boys".
           In addition to buying drugs from MC and his dealers to support his drug addictions,
   PIERCE also sold drugs for MC off and on for about 2 years. MC would get the call from
   buyers, and he would direct PIERCE to serve them the drugs. MC would allow PIERCE to price
   the drugs up enough for PIERCE to make money from the transactions,
           When MC lived at the "Blue House" on Dawes Road, he kept the bigger quantities of
   Meth/Ice in a black trash bag that MC kept in the brush behind the house. MC also kept his drugs
   in a backpack that he kept with him. MC regularly had about three pounds of Meth/lce in his
   possession to sell. PIERCE witnessed MC receive about 10 pounds of Meth/lce from his supplier
   at a time.
           PIERCE was also one of several persons that MC had drive him around to conduct drug
   business, because MC did not like to drive. PIERCE was aware of one supplier to MC, an uncle
Case 1:20-cr-00122-TFM-N Document 851 Filed 03/10/21 Page 10 of 12                                      PageID #: 2453


     living on a road offof Bellingrath Road. On one occasion, PIERCE drove MC to meet with the
    uncle at the area of the roundabout at McFarland Road (but before it was paved). PIERCE
    witnessed MC pay the uncle $2500, and in exchange, the uncle gave MC l5 or 16 ounces of
    Meth/lce.
           MC also told PIERCE he had a supplier in Mississippi, but PIERCE did not meet or
    know the supplier. MC told PIERCE that the supplier in Mississippi supplied multiple fypes of
    drugs.
              In addition to Meth/lce, PIERCE has made many heroin buys from MC, about 30-50
     times. Each purchase was usually aboul. l14 ounce or a little more, but a few of the purchases
      were smaller, just a couple points. Close to the end of PIERCE's time making buys from MC,
     PIERCE was making 2 heroin buys each week, mostly to resell. PIERCE also occasionally used
     the heroin, especially when he did not have Meth/Ice.
             PIERCE also taught MC how to "wash" Meth/Ice, a technique that would allow
     MC/PIERCE to determine if the drugs were "cut" (mixed) with other ingredients, which made
     the product less pure. This was done as a service by PIERCE so MC "would not get bumed"
     from his suppliers. The process involved using acetone and MSN powder to wash Meth/Ice.
             MC also sold "Grey Death", which was what the dealers called fentanyl. MC told
     PIERCE that he was trying to get all his pill buyers/customers to switch to using heroin because
     it was cheaper for him to get the heroin than the (opioid) pills.
             The most Meth/lce that PIERCE has seen in MC's possession at one time was
    approximately 15-20 pounds. This occurred on a day that PIERCE picked up MC and drove him
      to the Candy Store "Gentlemen's" club, wherç MC picked up girls. They also drove to
    America's Best hotel next to the Rode Way Inn at Tillman's Comer. One of the girls MC picked
    up was Sidney Elizabeth DUNN.
             MC also directed PIERCE to deliver 1/4 ounce of Meth/Ice to an inmate named EP who
    was incarcerated at the Loxley Work-Release. PIERCE had previously introduced EP to MC (as
    a source of supply) prior to this delivery. Sidney DUNN went with PIERCE to deliver the drugs
    to EP at the Loxley Work-Release.
             PIERCE also knew Jay FISHER, aka, JD as a methamphetamine dealer that sold
    Meth/lce for MC. JD sold from his trailer that was located on Travis Family Road. MC moved to
    Virginia for a short period of time, approximately 2-3 months. MC told PIERCE to buy from JD
    while he was gone. PIERCE bought Meth/ICE from JD a few times, approximately an "8-ball to
    an ounce per occasion.
             MC was arrested on February 14,2019 after a search warrant was conducted at the "blue
    house" on Dawes Road. Approximately four days later, while MC was still in jail, Avamae
    JACKSON came to Wendy ROBERTS' house to ask ROBERTS for help to try and get MC
    bonded out ofjail. During that meeting JACKSON also asked ROBERTS to sell a quarter to a
    half ounce of methamphetamine for her. ROBERTS sold the methamphetamine and gave
    Avamae the money from the methamphetamine sales, minus $100 that ROBERTS kept for her
    efforts.
             While MC was in jail he also e-mailed JACKSON and directed her to collect money from
    Mark RUPPRECHT, aka, Ghost for money that Ghost owed MC because MC had previously
    "fronted" Ghost some heroin. Ghost was one of MC's more frequent customers for the heroin in
    Mobile. During periods of the conspiracy MC sold Mark Rupprecht 5 or 6 grams of heroin every
    two days for Rupprecht to sell and then get re-supplied by MC. MC sold Rupprecht more than
    100 grams ofheroin during the course ofthe conspiracy.
             Wendy ROBERTS knew that MC had sold heroin to ROBERTS'son and ROBERTS
    confronted MC telling him that he was killing her son. This occurred in approximately
    September 2018.
             On March 25,2020 AvaMae Gaynell JACKSON was arrested in Mobile Counfy after a
    trafÍic stop and found in possession of approximately 90.9 grams of fentanyl. JACKSON was
    given the drugs that same day by M.C. to hold for him. MC told JACKSON to come to Edwin
    Owens, aka, EJ's house to get the fentanyl from MC. MC told JACKSON that he was concerned
    he would get pulled over by law enforcement with the fentanyl so JACKSON agreed to hold it
    for MC, MC obtained the fentanyl earlier that same day from Reginald Irvin BURGESS in
    Pensacola.
             MC had gone to Pensacola to obtain fentanyl from BURGESS on multiple occasions in
    the past two years prior to March25,2020. MC came back from Pensacola with the fentanyl he
    purchased from BURGESS and distributed it in the Southern District of Alabama. Kiairus Jamer
    DIAMOND, Terry Lamont OWENS, and AvaMae Gaynell JACKSON were among the persons
    that previously accompanied MC when he purchased fentanyl from BURGESS in Pensacola,
    Florida. Agents surveilled MC meeting with BURGESS on a number of these prior hips. Kiairus
    DIAMOND drove MC and Terry Owens to pick up fentanyl from BURGESS on some of these
    prior trips. Kiairus DIAMOND and Terry Owens accompanied MC on about 75 percent of the
    previous trips to Pensacola to pick up fentanyl from BURGESS.
Case 1:20-cr-00122-TFM-N Document 851 Filed 03/10/21 Page 11 of 12                                       PageID #: 2454


              MC had another source of supply for fentanyl named Chad DELEVIELEUSE. In early
    201 8, Chad   DELEVIELEUSE startcd to order packages of fentanyl, shipped through the mails,
    from B.M. in California. The packages of fentanyl received by DELEVIELEUSE were typically
    one to two ounces. DELEVIELEUSE sold some of the fentanyl he received from California to
    MC and to Terry Owens. DELEVIELEUSE and Austin MAMUSCIA also havelled together
    from Baldwin County to Mobile to purchase heroin and fentanyl from MC and Kiairus Jamer
    DIAMOND on a number of occasions.
             Mortimer Cottrell, aka "Boss" was one of MC's heroin sources of supply. Throughout the
    conspiracy, MC, on numerous occasions, negotiated with Cottrell for the delivery of heroin to
    MC. One such attempted delivery took place on March 4,2020, when a Louisiana State Trooper
     conducted a traffrc stop on a 2017 Nissan Maxima driven by Cottrell. The traffic stop occurred
    on I- I 0 eastbound, near milepost 30, in Calcasieu Parish. A search of the 2017 Nissan Maxima
    revealed approximately 70 grams of heroin in a plastic bag concealed in the center console.
    Cottrell was caught in the act of delivering the heroin to MC when he was caught with the
    heroin.
            On another occasion during the conspiracy, Ava Mae JACKSON drove MC to New
    Orleans to meet Cottrell at a store, where MC purchased heroin from Cottrell.
            While Lamont Stevens supplied MC with large amounts of methamphetamine during the
    conspiracy, during other periods of the conspiracy MC, Whip and Terry Owens supplied Stevens
    with methamphetamine Ice. Stevens also introduced Whip to a supplier of heroin in Pascagoula
    (MS), known as "DOGMAN" and DOGMAN started supplying Whip with heroin.
           The United States and the defendant agree and recommend to the Court that the
    defendant conspired to distribute a combined amount of methamphetamine (actual) heroin,
    fentanyl and opioid pills during the conspiracy that would result in a Base Offense Level of 38.
             The United States and the defendant agree and recommend to the Court that the
    defendant be held accountable for a 3 level leadership role in accordance with $ USSG $38 I . I ,
    in that the defendant was an organizer or leader of a criminal activity that involved five or more
    participants.

                                                  Respectfu   lly submitted,
                                                  AGREED TO AND
    SIGNED


                                                  SEAN P. COSTELLO
                                                  I.INITED STATES ATTORNEY




    Date: March 1.2021                     lsl Georçe F. Mav
                                                  GEORGE F. MAY
                                                 Assistant United States Attomey




    Date: March 1.2021                           lsl Georpe A. Martin
                                                 GEORGE A. MARTIN

                                                 Assistant United States Attomey

                                                 Deputy Chief, Criminal Division
Case 1:20-cr-00122-TFM-N Document 851 Filed 03/10/21 Page 12 of 12   PageID #: 2455




            '34
    Date          0*L/
                                        CARLTON
                                                       Defendant




    Date:   J -t/- zt
                               J      M. BYRD
                               Attomey for Defendant
    7
